Citation Nr: 1448295	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-29 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent left tibia fractures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, the Board, in pertinent part, denied the Veteran's claim for entitlement to a rating in excess of 10 percent for recurrent left tibia fractures.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision was vacated as to this issue and the Veteran's claim was remanded to the Board.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to a Joint Motion For Partial Remand, in a February 2014 Order, the Court vacated the Board's decision with respect to the rating of the service-connected recurrent left tibia fractures.  The expressed reason was for the Board to provide adequate reasons and bases as to why extraschedular consideration under 38 C.F.R. § 3.321 (2013) was not warranted in the rating of the left tibia disability, which requires a three-step analysis.  

First, is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Second, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Third, when the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Review of the record reflects that the Veteran has consistently reported that his service-connected left tibial disability affects his daily activities and causes him to have to use a cane to walk.  For example, when examined by VA in September 2007, it was noted that the Veteran was employed full time at a boys' ranch where he had worked for less than a year.  He had been off work for 3 weeks during the last 12 month period due to pain in the feet and back.  The examiner concluded that the Veteran's left tibia fracture had significant effects on his occupational activities due to pain, and that there were mild effects on his ability to perform chores and shop, and moderate effects on exercise and recreation.  On VA exam in March 2008, the Veteran stated that he continued to be a gym teacher and used a cane to ambulate because of an antalgic painful gait.  VA records reflect that he stopped working at the juvenile detention center in May 2008.  

A July 2013 VA examination regarding the Veteran's service-connected flat feet did not include discussion as to current left tibia fracture residuals or any functional limitations as a result.  

Additional examination is necessary to determine the residual symptoms of the Veteran's service-connected recurrent left tibia fracture residuals so that a meaningful comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule can be made.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  
 
Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the record.  

2.  Following completion of the above, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected recurrent left tibia fracture residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional functional loss due to these factors.  

The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and employment, if any. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, the AOJ should review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions/information requested, it must be returned for corrective action.  38 C.F.R. § 4.2 (2013); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

4.  Readjudicate the claim for entitlement to a disability rating in excess of 10 percent for recurrent left tibia fracture residuals.  Specifically, consider if the Veteran's disability picture is contemplated by the rating schedule and whether referral for the assignment of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2013); Thun, supra.  

5.  Finally, if the benefit sought on appeal remains denied, a supplemental statement of the case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

